Citation Nr: 1500858	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 267A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a monthly non-service-connected disability pension payment in excess of $428.00 effective January 1, 2010, and in excess of $0.00 effective February 1, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, found that the Veteran's countable annual income exceeded the maximum annual pension rate (MAPR) set by law, effective January 1, 2010.  

Following an August 2010 notice of disagreement, a May 2012 administrative decision reinstated the nonservice-connected pension (NSC disability pension) in the amount of $428 per month, effective January 1, 2010, and found that the Veteran's countable annual income exceeded the MAPR set by law, effective February 1, 2011.  The Veteran has continued the current appeal by contending that the original NSC pension award of $631 should be continued and that he, his wife, and his granddaughter should be counted as dependents for the purpose of determining his countable income.  Therefore, the issue on appeal has been characterized accordingly.  


FINDINGS OF FACT

1.  The Veteran's wife is his only qualifying dependent; he and his granddaughter are not his dependents.  

2.  Effective January 1, 2010, the Veteran's annualized countable income was $10,357, which results in an NSC disability pension payment of $428 per month.

3.  Effective February 1, 2011, the Veteran's annualized countable income of $22,249, exceeded the maximum annual income for pension benefits.



CONCLUSIONS OF LAW

1.  Beginning January 1, 2010, the criteria for NSC disability pension payments in excess of $428 per month have not been met.  38 U.S.C.A. § 101, 104, 1501, 1503, 5107, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.57, 3.271, 3.272, 3.273 (2014).

2.  Beginning February 1, 2011, the basic income eligibility requirements for NSC disability pension benefits are not met.  38 U.S.C.A. § 101, 104, 1501, 1503, 5107, 1521; 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.57, 3.271, 3.272, 3.273.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The Board notes that, in a July 2011 and May 2012 administrative decision, and an August 2012 statement of the case, the RO explained how to establish entitlement to VA pension benefits, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, and afforded opportunity for the Veteran to provide information and evidence pertinent to the claim.  

The Veteran submitted additional statements and income documents.  Subsequently, the claim was readjudicated in a December 2013 supplemental statement of the case.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  

As the issue on appeal turns on the Veteran's level of income and on who qualifies as his dependents, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  

Analysis

At the outset, the Board notes that the Veteran contends that he should be considered as having three dependents, as he is financially responsible for himself, his wife, and his granddaughter.  The Board notes that the Veteran cannot be considered a dependent for the purposes of his own pension benefits and his wife has been accepted as a dependent in this case.  Therefore, the remaining question is whether his granddaughter qualifies as a dependent.  

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a). 

A child may be deemed the "child" of the Veteran if he or she is a stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b). 

A child may be deemed the "child" of the Veteran if he or she is the adopted child.  Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  
38 C.F.R. § 3.57(c); see also 38 U.S.C.A. § 101(4).

In the current appeal, the Veteran contends that dependency of his granddaughter, for the purpose of VA benefits, has been established as she was carried as a dependent on his 2010 federal income taxes.  However, the Veteran has not submitted a copy of an adoption decree of his granddaughter and there is no indication otherwise that the Veteran has filed for adoption.  Thus, as the RO has advised the Veteran, his granddaughter cannot be deemed to be a "child of the veteran" for VA compensation purposes as the laws and regulations make no provision for a dependency allowance for a custodial grandchild.  Consequently, the Veteran may not legally receive a dependency allowance for his granddaughter. 

A veteran who served on active duty during a period of war, as defined in the statute, and is permanently and totally disabled from a nonservice-connected disability, not the result of willful misconduct, is entitled to receive improved (nonservice-connected) VA pension, to be adjusted according to the amount of his annual income.  38 U.S.C.A. § 1521.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  38 U.S.C.A. §§ 1521, 1522.  Paragraph (d)(2) provides the annual rate of pension payable to a married veteran with no dependent children in need of regular aid and attendance.  This annual rate is then reduced by the amount of the veteran's income.

Basic entitlement to such pension exists if, among other things, the veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  
38 C.F.R. § 3.271.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Certain unreimbursed medical expenses (in excess of five percent of the MAPR without) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  The MAPR including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound is used for this calculation only.  

Effective from December 1, 2009, to November 30, 2011, the MAPR for a married Veteran with no dependent children was $15,493.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  A cost of living adjustment was not provided during this time.  This is the MAPR in effect during the period on appeal.  Five percent of this MAPR is $774.00.  

The Veteran reported in August 2011 that in 2010 he had annual earnings income in the amount of $5,262 and retirement income in the amount of $4,493.  His spouse's annual earnings income was $142.  The RO indicated in the May 2012 administrative decision that the Veteran did not report interest income and, given his and his wife's net worth, the previous interest income of $2 for the Veteran and $458 for his wife would be continued.  The Veteran did not respond to that statement or inform VA that those numbers were not accurate, and therefore, they are considered in the total income calculation for 2010.  

Therefore, the total income for the year 2010 was $10,357.  When the total income is subtracted from the MAPR for a Veteran with one dependent, the annual pension award equals $5,136, or $428 per month.  

The Social Security Administration (SSA) and the Veteran have reported that beginning in January 3, 2011, he was entitled to SSA payments of $991 monthly, totaling $11,892 annually.  This additional income, when added to the $10,357 in annual income, resulting in a total annual income of $22,249.  This well exceeds the MAPR in effect as of February 1, 2011, of $15,493.  

At no time has the Veteran reported that he had medical expenses in excess of five percent of MAPR, or $774, despite the fact that he was informed multiple times throughout this appeal, including in the July 2011 and May 2012 administrative decisions, that he could submit such information to potentially reduce his countable annual income.  

In sum, the Veteran is only entitled to claim one dependent in this case, thus the relevant MAPR for the period on appeal is $15,493.  He did not report any change in income or any unreimbursed medical expenses and the MAPR had not been adjusted during the period of time in question.  Therefore, a pension award greater than $428 beginning January 1, 2010, was not warranted, and the termination of that award effective February 1, 2011, was also proper.  


ORDER

Entitlement to a monthly non-service-connected disability pension payment in excess of $428.00 effective January 1, 2010, or in excess of $0.00 effective February 1, 2011, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


